t c memo united_states tax_court chris allen ambrosius petitioner v commissioner of internal revenue respondent docket no filed date r included in p's gross_income a portion of p's salary received from his employment as a junior reserve officers' training corps instructor that p claims represents nontaxable amounts received as military allowances held p did not receive any nontaxable allowances from the federal government because he was employed by the baltimore city public school system and was not on active_duty held further p is liable for an accuracy-related_penalty chris allen ambrosius pro_se nancy m gilmore for respondent memorandum opinion halpern judge respondent determined a deficiency in petitioner' sec_2010 federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure unless otherwise stated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure introduction background the parties have submitted this case for decision on stipulated facts without a trial pursuant to rule on date we ordered the parties to file simultaneous opening briefs by date and reply briefs by date petitioner failed to file his opening brief and we allowed him an additional month in which to file he again failed to do so petitioner resided in pennsylvania when he filed the petition respondent's principal adjustment giving rise to his determination_of_a_deficiency in petitioner's tax results from his inclusion in petitioner's gross_income of dollar_figure petitioner received from his employment as a junior reserve officers' training corps jrotc instructor respondent made other minor adjustments to certain deductions and credits that petitioner claimed on his return because petitioner does not challenge these adjustments in the petition we deem him to have conceded them and will not address them 118_tc_358 respondent concedes that petitioner is entitled to an additional deduction of dollar_figure on schedule a itemized_deductions for taxes paid to the state of pennsylvania in petitioner's employment in petitioner retired as a first sergeant from the u s army army during petitioner was employed by the baltimore city public school system bcpss as a jrotc instructor for that work bcpss paid him dollar_figure in salary in petitioner reported on hi sec_2010 return salary payments of only dollar_figure jrotc instructor pay pursuant to department of defense directives concerning the pay of jrotc instructors petitioner was paid a salary as a jrotc instructor equal to the difference between his retired pay and the amount he would have been paid if he were still on active_duty including basic_pay plus active_duty allowances petitioner argues in his petition that although some portion of his salary is includible in hi sec_2010 gross_income the remainder represents nontaxable amounts received as military subsistence uniform allowances and commutation of quarters i introduction discussion we are left with only two issues to decide and although we could declare petitioner in default with respect to those issues for failure_to_file a brief see rule 84_tc_693 aff'd without published opinion 789_f2d_917 4th cir we will nevertheless address those issues to provide petitioner with guidance for later years ii exclusion for subsistence uniform and quarter allowances petitioner does not dispute the receipt of the omitted income but rather its characterization as taxable compensation sec_61 defines gross_income as all income from whatever source derived generally pay of persons active in the armed_forces falls within the scope of sec_61 and is taxable see sec_1 a income_tax regs moneys received as military subsistence uniform allowances and amounts received as commutation of quarters however are excluded from gross_income see sec_1_61-2 income_tax regs to be entitled to the allowance for subsistence and housing one must be a member_of_a_uniformed_service entitled to basic_pay see u s c secs to qualify for basic_pay one must be on active_duty or if not on active_duty be participating in full-time training training duty with pay or other full-time duty as provided by law see id sec a title u s c sec_415 and and a provide an allowance for uniforms under certain conditions but both require the officer to be on active_duty to be eligible for the allowance military retirees who are jrotc instructors are members of the armed_forces not on active_duty army regulation ar para date the army has set forth regulations specifying the manner in which retired members hired as jrotc instructors will be paid_by the employing secondary school see id para in particular the pay of retired military personnel hired as jrotc instructors is calculated in the amount that when added to their retired pay will equal the amount of their active_duty pay and allowances id para a ar para states although an instructor may receive an amount 'equal' to the military pay and allowances he or she would receive if on active_duty the payments he or she receives are not in fact military pay and allowances paid_by the army we assume that petitioner would argue that the parity in the compensation of retired and active_duty members entitles him to the same exclusion afforded to active_duty military members however the issue petitioner raises has already been addressed by this court see 76_tc_668 aff'd without published opinion 673_f2d_1326 5th cir in lyle v commissioner t c pincite we explained that retired service members serving as jrotc instructors do not receive nontaxable allowances as discussed above members of the military entitled to receive basic_pay are permitted an allowance for military subsistence and amounts received as commutation of quarters see u s c secs petitioner does not qualify for the allowance because he does not receive basic_pay he did not receive basic_pay because he was not on active_duty in tax_year see id sec a petitioner was not on active_duty because as a retired military jrotc instructor he is considered a member of the armed_forces who is not on active_duty ar para see also u s c sec_2031 we further noted in lyle v commissioner t c pincite although the federal government reimburses the school districts for one-half the additional_amount paid to the retired officers the responsibility for disbursing these funds and determining the ultimate amount of the retired officers' compensation rests with the employing school since the school and not the federal government is the employer it is difficult to see how any compensation petitioner received from the school could be considered a subsistence or quarters allowance received from the federal government here too while petitioner served as a jrotc instructor his sole employment relationship was with the bcpss therefore although petitioner's pay as a jrotc instructor was computed on the basis of his hypothetical basic_pay and allowances he did not receive any nontaxable quarters uniform or subsistence allowances from the federal government iii penalty sec_6662 provides for an accuracy-related_penalty equal to of any underpayment_of_tax required to be shown on a return that penalty is added to the portion of any underpayment which is attributable to among other things a substantial_understatement_of_income_tax sec_6662 the term understatement means the excess of the amount of the tax required to be shown on the return for the taxable_year over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 petitioner did not specifically challenge respondent's application of the sec_6662 penalty by challenging the deficiency that gives rise to the penalty however he impliedly challenges the penalty itself respondent bears the burden of production ie he must come forward with evidence that imposition of the penalty is appropriate see sec_7491 see also 116_tc_438 petitioner substantially understated his income_tax for the taxable_year respondent provided the amount and source of the unreported gross_income determined in the notice_of_deficiency and respondent's brief even given the dollar_figure schedule a deduction respondent concedes that petitioner is entitled to it appears to us that petitioner's understatement of income_tax for exceeds the dollar_figure threshold which is greater than of the tax required to be shown on the return any disagreement can be settled in the rule computation accordingly we conclude that respondent has produced sufficient evidence to show that the sec_6662 penalty is appropriate unless petitioner proves that there was reasonable_cause for the underpayment and that he acted in good_faith see sec_6664 if the rule computation determines that there is no substantial_understatement under sec_6662 petitioner will not be liable for the accuracy-related_penalty in this connection we note because the penalty was not sought on the basis of negligence we need not address that issue petitioner bears the burden of proving that he is not liable for the accuracy- related penalty because he acted with reasonable_cause and in good_faith see higbee v commissioner t c pincite that determination is based on all facts and circumstances sec_1_6664-4 income_tax regs petitioner presented no evidence indicating reasonable_cause for the underreported income or that he acted in good_faith moreover he did not challenge the penalty in his petition consequently we find that petitioner failed to carry his burden of proving he acted with reasonable_cause and in good_faith with respect to his failure to report all income earned therefore he is liable for the accuracy-related_penalty under sec_6662 decision will be entered under rule
